Exhibit 10.2

Reference is hereby made to that certain First Amended and Restated Forbearance
Agreement, dated as of July 15, 2020 (as amended, the “Forbearance Agreement”),
by and among Jill Acquisition LLC, a Delaware limited liability company
(“Borrower”), J.Jill, Inc., a Delaware corporation (as successor to Jill
Holdings LLC, a Delaware limited liability company, “Holdings”), the other
Guarantors party thereto, Jefferies Finance LLC, as Administrative Agent (the
“Administrative Agent”), and the Lenders party thereto (each a “Forbearing
Lender” and, together, the “Forbearing Lenders”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Forbearance Agreement.

Pursuant to Section 8.05 of the Forbearance Agreement, the Forbearance Agreement
may only be amended or modified in writing by the Credit Parties, the Required
Forbearing Lenders, and, to the extent relating to the rights or obligations of
the Administrative Agent, the Administrative Agent, in each case, subject to any
additional requirements under the Credit Agreement, if applicable; provided that
any such amendment may be effectuated through e-mail confirmation among the
Credit Parties, the Required Lenders and the Administrative Agent.

The Credit Parties have requested, notwithstanding the terms and conditions of
the Forbearance Agreement, that the Administrative Agent and the Required
Forbearing Lenders consent to and approve the following amendments to the
Forbearance Agreement:

 

  1.

The reference to “September 1, 2020” in Section 2.02(a) of the Forbearance
Agreement shall be replaced with “September 26, 2020”;

 

  2.

The reference to “September 1, 2020” in Section 3.01(a)(i) of the Forbearance
Agreement shall be replaced with “September 26, 2020”;

 

  3.

The reference to “August 31, 2020” in Section 3.01(a)(ii) of the Forbearance
Agreement shall be replaced with “September 25, 2020”;

 

  4.

The reference to “September 1, 2020” in Section 4.02 of the Forbearance
Agreement shall be replaced with “September 26, 2020”;

 

  5.

The word “or” at the end of Section 5.01(d) of the Forbearance Agreement shall
be deleted;

 

  6.

The period at the end of Section 5.01(e) shall be replaced with “; or”; and

 

  7.

New Section 5.01(f) shall be added to Section 5.01 of the Forbearance Agreement
immediately following Section 5.01(e), as follows:

“(f) a “Termination Date” occurs under that certain Transaction Support
Agreement, by and between the Credit Parties, certain Lenders and the other
parties thereto. ” (collectively, the “Proposed Amendments”).

We have been authorized on behalf of the Required Forbearing Lenders to consent
to and approve the Proposed Amendments. Such consent agreed to herein (i) is
strictly limited to the Proposed Amendments, (ii) shall not extend nor be deemed
to extend to any other Event of Termination, Default or Event of Default that
may now exist or hereafter arise under the Forbearance Agreement, the Credit
Agreement or any of the other Credit Documents, whether similar or dissimilar to
the matters consented to herein, or to any other covenant, representation,
warranty, or agreement under the Forbearance Agreement, the Credit Agreement or
any of the other Credit Documents, (iii) shall not impair, restrict or limit any
right or remedy of the Administrative Agent or any Forbearing Lender with
respect to the Forbearance Agreement, the Credit Agreement or any of the other
Credit Documents, (iv) is subject to an amendment to the ABL Credit Agreement,
which provides for corresponding extensions of the similar dates contained in
Sections



--------------------------------------------------------------------------------

2.02 and 6.01(b) thereof, and (v) shall not constitute any course of dealing or
other basis for altering any obligation of the Credit Parties or any right,
privilege or remedy of the Administrative Agent and the Forbearing Lenders under
the Forbearance Agreement, the Credit Agreement or any of the other Credit
Documents. Other than the Proposed Amendments, all of the other terms,
provisions and conditions of the Forbearance Agreement shall remain unaltered
and in full force and effect.

The effectiveness of the Proposed Amendments (including the consent of the
Forbearing Lenders thereto) is further subject to our receipt of the consent
(which may be made via email) of (i) the Credit Parties and (ii) the
Administrative Agent to the Proposed Amendments upon the terms and conditions
set forth herein. We have copied the Agent and its counsel on this email.

 

2